Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 10/26/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated 7/26/2021.
Claim Status
Claims 1-11 and 13-20 are pending.
Claims 1-10 are withdrawn, non-elected without traverse.
Claim 12 is canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 10/26/2021, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2020/0058653 A1 to Chiang. See detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11 and 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kuo-Cheng Chiang et al., (US 2020/0381545 A1, of record, hereinafter Chiang45) in view of Tzu-Chung Wang et al., (US 2020/0075718 A1, of record, hereinafter Wang) and in further view of Hsin-Che Chiang et al., (US 2020/0058653 A1, hereinafter Chiang53).
Regarding claim 1, Chiang45 discloses a nanosheet field effect transistor (FET) device comprising:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Chiang’s Fig. 13, annotated. 
plurality of nanosheet stacks (metal gate stacks 252 and channel layers 208 in Fig. 13B) provided on a substrate (202 in Fig. 3B), the nanosheet stacks (252/208) including alternating layers of gate metal layers (252 includes gate electrode layer described in [0042]) and active semiconductor layers (208), wherein portions of the gate metal layers (portions of gate electrode layer of 252) have angular indents  formed in indents filled by inner spacer 240, 242 in each end side of gate electrode layer of 252 in Fig. 13B/21, walls of indents are angled with surface of the 252) …; 
a low-k material layer (240, 242. The 240 can be silicon carbonitride, SiCN, described in [0031] which is low-k material; and the 242 can be low-k dielectric described in [0032]) filling the indents in the gate metal layers (252); and 
source drain regions (244) provided between the nanosheet stacks (252/208).  
Chiang45 does not expressly disclose wherein the angular indents are triangular shaped and formed along a crystalline <111>. 
However, in the same semiconductor device field of endeavor, Wang discloses indents of a gate structure 140 are triangular shaped in Fig. 1B.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Wang’s Fig. 1B, annotated. 
Chiang45’s indents to be triangular shaped according to Wang’s teaching because it has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP 2144.04
Chiang45 modified by Wang does not expressly disclose the triangular shaped angular indents are formed along a crystalline <111>.
However, in the same semiconductor device field of endeavor, Chiang53 discloses “V” shaped recesses in epitaxial layers 208 along a (111) plane in Fig. 16C can be created with a diluted APM or SPM solution at a temperature of about 5° C to about 50° C described in [0050].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Chiang53’s Fig. 16C, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Chiang45 modified by Wang’s triangular shaped angular Chiang53’s teaching to achieve lower temperature recessing process as described in [0050] by Chiang53 to prevent potential damage in a high temperature process. 
Regarding claim 13, Chiang45 modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11, 
further comprising a high-k material layer (Chiang45’s metal gate stacks 252 in Fig. 13B includes high-k gate dielectric layer described in [0042]) surrounding the gate metal layers (Chiang45’s gate electrode layer of 252), the high-k material layer being in contact with a channel (a Chiang45’s channel of the 108).  
Regarding claim 14, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11, 
wherein the low-k material layer (Chiang45’s 240, 242 in Fig. 13B/21) extends inward in a horizontal direction to contact portions of top and bottom surfaces of the active semiconductor layers (portions of top and bottom surfaces of the Chiang45’s 208).  
Regarding claim 15, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 14, 
wherein in the horizontal direction, portions of the active semiconductor layers (Chiang45’s portions of 208 in top and bottom in Fig. 21) that are not covered by the low-k layers (Chiang45’s 240, 242) have a reduced thickness relative to the portions of the active semiconductor layers (portions of Chiang45’s 208) that are covered by the low-k layers (Chiang45’s 240, 242).  
Regarding claim 16, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11, 
further comprising a high-k material layer (Chiang45’s metal gate stacks 252 in Fig. 13B includes high-k gate dielectric layer described in [0042]), where the gate metal layers (Chiang45’s gate electrode layer of 252) surround the high-k material layer.  
Regarding claim 17, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11, 
wherein the active semiconductor layers (Chiang45’s 208) are composed of silicon (Chiang45’s 208 are silicon described in [0018]).  
Regarding claim 18, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11, 
wherein the gate metal layers (Chiang45’s gate electrode layer of 252 in Fig. 13B) have a first width at upper and lower portions thereof (upper and lower portions of the Chiang45’s gate electrode layer of 252) is greater than a second width at middle portions thereof (middle portions of the Chiang45’s gate electrode layer of 252).  
Regarding claim 19, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11,
wherein the source drain regions (Chiang45’s 244) are composed of at least one of silicon, germanium, and SiGe (Chiang45’s Si, Ge or SiGe described in [0035]).  
Regarding claim 20, Chiang modified by (Wang and Chiang53) discloses the nanosheet FET device according to claim 11,
Chiang45’s STI 212 in Fig. 2A/13A described in [0023]) of the substrate (Chiang45’s 202) formed at locations not covered by the nanosheet stacks (Chiang45’s 252/208 in Fig. 13B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898